          Case 1:13-cv-05779-RA Document 358 Filed 09/29/20 Page 1 of 3




UNITED STATES DISTRICT COURT                                   USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                  DOCUMENT
                                                               ELECTRONICALLY FILED
                                                               DOC#:
 BENJAMIN STEPHENS, JR.,                                       DATE FILED: 9/29/2020

                             Plaintiff,

                        v.                                     No. 13-CV-5779 (RA)

 D. VENETTOZZI, et al.,
                                                                      ORDER
                             Defendants.


RONNIE ABRAMS, United States District Judge:

       Plaintiff Benjamin Stephens filed this action pursuant to 42 U.S.C. § 1983, alleging that

his constitutional rights were violated while he was incarcerated at Green Haven Correctional

Facility. Plaintiff’s claims are asserted against remaining Defendants Mark Tokarz, Robert

Cocuzza, Sr., Richard Smith II, Ronald Corbin II, William Lee, Michael Mrzyglod, Sean Carlson,

Robert Snedeker, and Daniel D’Angelico. Trial in this action is scheduled to begin on February

1, 2021. On October 2, 2019, Defendants filed a motion to sever under Federal Rule of Civil

Procedure 21 or, alternatively, for separate trials under Federal Rule of Civil Procedure 42(b),

seeking an order that four separate trials be conducted––one for each of the incidents that occurred

on August 14, 2010, September 20, 2010, November 1, 2011, and March 23, 2012. See Dkt. 325.

Plaintiff filed his opposition on March 7, 2020, see Dkt. 340, and Defendants replied on June 5,

2020, see Dkt. 347.

       Federal Rule of Civil Procedure 21 provides that, “[o]n motion or on its own, the court may

at any time, on just terms, add or drop a party. The court may also sever a claim against a party.”

Federal Rule of Civil Procedure 42(b) provides that, “[f]or convenience, to avoid prejudice, or to

expedite and economize, the court may order a separate trial of one or more separate issues, claims,
          Case 1:13-cv-05779-RA Document 358 Filed 09/29/20 Page 2 of 3




crossclaims, counterclaims, or third-party claims.” Fed. R. Civ. P. 42(b). “A motion to separate

trials under Rule 42 is determined under the same principles used in connection with a motion to

sever claims under Rule 21.” Hannah v. Wal-Mart Stores, Inc., No. 12-CV-01361 (VAB), 2017

WL 68617, at *2 (D. Conn. Jan. 6, 2017). To prevail on such a motion, courts consider the

following factors: “(1) whether the claims arise out of the same transaction or occurrence; (2)

whether the claims present some common questions of law or fact; (3) whether settlement of the

claims or judicial economy would be facilitated; (4) whether prejudice would be avoided if

severance were granted; and (5) whether different witnesses and documentary proof are required

for the separate claims.” N. Jersey Media Grp. Inc. v. Fox News Network, LLC, 312 F.R.D. 111,

114 (S.D.N.Y. 2015) (quoting Oram v. SoulCycle LLC, 979 F. Supp. 2d 498, 502-03 (S.D.N.Y.

2013). “The moving party bears the burden of demonstrating that ‘severance is required to avoid

prejudice or confusion and to promote the ends of justice.’” Id. (quoting Agnesini v. Doctor’s

Assoc., Inc., 275 F.R.D. 456, 458 (S.D.N.Y. 2011)). District courts have broad discretion in

deciding whether to sever claims under Rule 21 or grant separate trials under Rule 42(b). See New

York v. Hendrickson Bros., Inc., 840 F.2d 1065, 1082 (2d Cir. 1988); Jeanty v. Cty. of Orange,

379 F. Supp. 2d 533, 549 (S.D.N.Y. 2005).

        Applying the factors set forth above, Defendants have not met their burden of establishing

that severance under Rule 21 nor an order for separate trials under Rule 42 is appropriate here.

The Court is, however, prepared to provide specific instructions to the jury to mitigate any

concerns of prejudice at trial. The Court will further articulate its reasoning for this decision at the

final pre-trial conference.




                                                   2
           Case 1:13-cv-05779-RA Document 358 Filed 09/29/20 Page 3 of 3




         Accordingly, Defendants’ motion is denied. The Clerk of Court is respectfully directed to

terminate the motion pending at Dkt. 325.

SO ORDERED.

Dated:      September 29, 2020
            New York, New York


                                                  Ronnie Abrams
                                                  United States District Judge




                                                 3
